Citation Nr: 1023400	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy, left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor.

REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The record reflects the Veteran has submitted evidence 
directly to the Board accompanied by a waiver of having this 
evidence initially considered by the RO in accord with 
38 C.F.R. § 20.1304 (2009).

The record also reflects that the Veteran initially requested 
a Board hearing in conjunction with this appeal.  However, 
the Veteran withdrew his hearing request by an October 2009 
statement.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2009).

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the Veteran's tinea versicolor 
claim.  Accordingly, this issue is REMANDED to the RO for 
completion of this development.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Neither the peripheral neuropathy of the right or left 
lower extremity has resulted in moderate incomplete 
paralysis.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 
4.124a, Diagnostic Code 8520 (2009).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 
4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran's appeal regarding his 
peripheral neuropathy of the lower extremities originates 
from a disagreement with the initial ratings assigned 
following the grant of service connection for these 
disabilities.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied with respect to the peripheral neuropathy.  Various 
medical records were obtained and considered in conjunction 
with this case.  Further, the Veteran has had the opportunity 
to present evidence and argument in support of his claims, 
and nothing indicates he has identified the existence of any 
relevant evidence that has not been obtained or requested.  
As discussed in the Introduction, he withdrew his request for 
a Board hearing in this case.  Moreover, he was accorded VA 
medical examinations in January 2008 which included findings 
as to both disabilities that are consistent with the other 
medical records on file, as well as the relevant rating 
criteria.  No inaccuracies or prejudice have been 
demonstrated with respect to these examinations.  In fact, 
the Veteran has contended that they reflect higher ratings 
are warranted.  Moreover, he has not indicated that either 
disability has increased in severity since the last 
examination.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected peripheral neuropathy of the 
lower extremities is evaluated pursuant to the criteria found 
at 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides 
the rating criteria for paralysis of the sciatic nerve.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the common peroneal nerve is indicated 
when there is foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8521, 8621, 8721.

The Veteran essentially contends that the peripheral 
neuropathy of both lower extremities should be evaluated as 
30 percent disabling on the basis that he has both sensory 
and motor impairment.  Although the law provides, as noted 
above, that when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree (38 C.F.R. § 4.124a), there is no legal requirement 
that a combination of both sensory and motor involvement 
automatically constitutes at least moderate incomplete 
paralysis.  Therefore, the focus is whether the overall 
impairment - be it sensory, motor, or a combination thereof - 
results in impairment indicative of more than mild incomplete 
paralysis.

The rating schedule provides the following guidance in 
evaluating the severity of disabilities of peripheral nerves:

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124

In this case, after thorough review of the evidence of 
record, the Board finds that neither the peripheral 
neuropathy of the right or left lower extremity has resulted 
in more than mild incomplete paralysis.  A January 2008 VA 
diabetes mellitus examination noted, in part, that the 
Veteran reported only intermittent numbness of the feet since 
2006, as well as complaints pain and burning sensation in his 
feet.  He also reported that his symptoms were aggravated by 
walking and cold temperatures, but improved with rest.  On 
examination, lower extremity patella reflexes were 2+ 
bilaterally, and Achilles reflexes were 1+ bilaterally.  He 
did have decreased sensation to 10-guage monfilament device 
on the dorsum and soles of the feet.  However, this device 
showed normal light touch sensation on the skin over the 
thighs, knees, shins, calves, ankles, and tips of toes.  
There were also abnormal vibratory sensations to both medial 
malleoli and Romberg was negative.  Moreover, the lower 
extremities had no signs of edema, cyanosis, clubbing or 
pallor.  He also had 2+ dorsalis pedis and posterior tibial 
pulses.  In short, this examination indicated sensory 
impairment as to the dorsum and soles of the feet, but little 
or no other impairment.

The Veteran also underwent a VA feet examination in January 
2008.  Among other things, this examination and other 
evidence of record reflects that, in addition to the 
peripheral neuropathy, the Veteran experiences impairment of 
the feet due to service-connected bilateral pes planus with 
collisties, bilateral hallux vaglus, and residuals of 
fracture to the 5th metatarsal.  The symptomatology 
attributable to these disabilities are not for consideration 
in evaluating the peripheral neuropathy pursuant to the 
prohibition against pyramiding found at 38 C.F.R. § 4.14.  

The January 2008 VA feet examination does note that the 
Veteran experienced pain on standing and walking at the 
entire bottom of both feet, sides of heel, and bottom of 
toes.  Nevertheless, there was no swelling, heat, redness, 
stiffness, fatigability, weakness, or lack of endurance with 
either foot.  His gait was normal.  

The Board further notes that a June 2007 private nerve 
conduction study showed motor findings of the lower extremity 
showed the peroneal F-wave was abnormal bilaterally, but that 
the peroneal DL and CMAP amplitude were both normal 
bilaterally.  Sensory findings were also abnormal with 
respect to the lower extremities.  

The Board also notes that private records from June 2008 
note, in part, complaints of numbness or tingling; pin and 
needles, bilateral feet.  However, it was also noted that 
these symptoms were controlled with medication.  Moreover, 
these findings were attributed to mild polysensorineuropathy 
typical of diabetes (service connection was established as 
secondary to the service-connected diabetes mellitus type 
II).  Subsequent records from December 2008 again noted that 
the symptoms were stable on medication.  It was also noted 
that pinprick reduced to the ankles bilaterally, reduced 
vibration sensation in both lower extremities; soft touch 
reduced bilaterally; and that all sensory losses were more 
pronounced in the right lower extremity.

In short, the competent medical and other evidence of record 
indicates little functional impairment as a result of the 
service-connected peripheral neuropathy of both lower 
extremities.  As such, it indicates no more than mild 
incomplete paralysis.  Therefore, the Veteran does not meet 
or nearly approximate the criteria for a rating in excess of 
10 percent for either disability.  

Other considerations

In making the above determination, the Board notes that it 
considered whether staged ratings under Fenderson, supra, 
were appropriate.  However, as detailed above, the 
symptomatology of the Veteran's service-connected peripheral 
neuropathy of the lower extremities appears to have been 
stable throughout pendency of this case; there were no 
distinctive period(s) where either disability satisfied the 
criteria for a higher ratings other than what is currently in 
effect.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Here, it does not appear that the RO has evaluated whether 
the Veteran is entitled to extraschedular ratings, and the 
Veteran has not raised the matter himself.  The Board 
therefore is without authority to consider the matter of 
extraschedular ratings.  The Veteran is free to raise this as 
a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, however, the Veteran has not 
contended he is unemployable due solely to his service-
connected peripheral neuropathy of the lower extremities, nor 
is such a claim otherwise raised by the record.  Accordingly, 
no further discussion of TDIU is warranted in this case.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, is denied.


REMAND

The Veteran's service-connected tinea versicolor is evaluated 
pursuant to the criteria for at 38 C.F.R. § 4.118, Diagnostic 
Code 7820 which provides that infections of the skin not 
listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic diseases) are to be rated as 
disfigurement of the head, face, or neck (Code 7800), scars 
(Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 
7806), depending upon the predominant disability. 

Under Diagnostic Code 7806, for evaluation of dermatitis or 
eczema, if the skin condition covers an area of less than 5 
percent of the entire body or exposed areas affected, and no 
more than topical therapy is required during the past 12-
month period, a noncompensable rating is warranted.  If at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or if intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past twelve-month period, a 10 percent rating is 
warranted.  A 30 percent rating requires 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas be 
affected, or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past twelve-month period.  Finally, a rating of 60 percent 
under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period. 

In this case, the Veteran contends that he is entitled to a 
30 percent rating for his tinea versicolor because he 
requires systemic therapy.  However, it is not clear from the 
evidence currently before the Board whether he actually is 
receiving such treatment for his service-connected tinea 
versicolor.  As such, it appears that the evidence may not 
accurately reflect the current severity of the service-
connected disability, and/or that it has increased in 
severity since the January 2008 VA examination.  Therefore, 
the Board finds that this claim must be remanded for a new 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for his 
service-connected tinea versicolor since 
January 2008.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected tinea 
versicolor.  The claims folder should be 
made available to the examiner for review 
before the examination.

Among other things, it is imperative that 
the examiner comment on whether the 
treatment the Veteran has received for 
this disability include systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and whether such 
therapy was required for a total duration 
of six weeks or more.

A complete rationale for any opinion 
expressed must be provided.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained after the 
issuance of the last SSOC, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


